Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on March 1, 2021 was received.  Claim 6 was cancelled.  Claim 1 was amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification has been withdrawn in view of the amendment to the title and specification.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Sotowa et al. in view of Kim et al. on claims 1, 2, 4-6, 13-16, 18-19, and 20 is withdrawn, because claim 6 has been cancelled and independent claim 1 has been amended.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Sotowa et al. in view of Kim et al. as applied to claim 1 and further in view of Kim ‘852 and Kim ‘598 respectively on claims 7, 9, 12, and 17 are maintained with any modifications to reflect the amendments to independent claim 1.

Claims 1, 2, 4-5, 13-16, 18-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sotowa et al. (JP 2006-086116, machine translation) in view of Kim et al. (US 2015/0274529).

wherein the conductive material comprises bundle-type carbon nanotubes [0066], units of which have an average strand diameter of 15 nm or less [0014], and the positive electrode active material layer has a packing density of 3.0 g/cc or more [0003, 0030] but is silent towards wherein the carbon nanotubes have an average value of a ratio (ID/IG) of an intensity (ID) of a maximum peak of a D band at 1,360±50 cm-1 to an intensity (IG) of a maximum peak of a G band at 1,580±50 cm-1 of 0.7 to 1.7 and a standard deviation of the ratio of 1.3% to 2.0%, the ID and IG being obtained by Raman spectroscopy using a laser with a wavelength of 532 nm and has an average pore diameter of 0.1 µm to 0.5 µm at the packing density when a pore size distribution is measured by mercury intrusion porosimetry, the average pore diameter being calculated by Equation 1 or the carbon nanotubes comprise metal elements comprising Fe, Ni, and Mo in a total amount of 3 mg/kg or less.
	Sotowa however discloses that by adding fine tough fibers, fine voids (pores) are formed between the electrode active material powders in order to maintain electrolyte permeability and retention of the solution [0012-0013] thereby recognizing the pore dimensions to be a result effective variable. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to optimize the average pore sizes since it has been held that discovering the optimum ranges for a result effective variable such as pore dimensions
 involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the rationale to support a conclusion that the claimed invention would have been obvious is that design incentives or other market forces could have prompted one of ordinary skill in the art to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
	Kim teaches bundle type carbon nanotubes having a large specific surface area [0010] where the carbon nanotubes have a D band peak to G band peak ratio of 0.7 to 1.3 with a large BET specific surface area and a secondary shape of a bundle type [0042-0044, 0051]. Kim does not explicitly recognize the standard deviation of the ratio.  However, such a standard deviation would be reflective of nanotubes with the BET specific surface area and bundle type shape for the nanotubes of the instant invention.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to have bundle type carbon nanotubes with the D band to G band peak ratio between 0.7 to 1.3 for the nanotubes of Sotowa because Kim recognizes that carbon nanotube bundles with such properties have large specific surface areas suitable for use in manufacture of composite materials with high yield [0009-0011]. 
Kim also teaches the graphitization metal catalysts that help the carbon components in the carbonaceous material bind to each other include metals such as Fe, Ni, and Mo [0068-0071]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include and vary the amounts the amounts of the metal catalysts including Fe, Ni, and Mo in the carbon nanotubes of Sotowa because Kim recognizes that such catalysts help the carbon components in the carbonaceous material to bind to each other and the selection of the amounts of such catalyst would be at the discretion of the skilled artisan to provide such a reaction. It has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

2/g [0045]. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 13, Sotowa discloses the positive electrode of claim 1, wherein the positive electrode active material comprises a lithium composite metal oxide comprising lithium and at least one metal selected from the group consisting of cobalt, manganese, nickel, and aluminum [0032-0033].  
Regarding claim 14, Sotowa discloses the positive electrode of claim 13, wherein the lithium composite metal oxide is doped with one or two or more elements selected from the group consisting of Al, Cu, Fe, V, Cr, Ti, Zr, Zn, Ta, Nb, Mg, B, W, and Mo [0032-0033].  
Regarding claim 15, Sotowa discloses the positive electrode of claim 1, wherein the positive electrode active material has a mean particle diameter (D50) of several to several tens of microns [0014, 0066]. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05) 
Regarding claims 16 and 18, Sotowa discloses the positive electrode of claim 1, wherein the positive electrode active material is a mixture of two or more positive electrode active materials having different bimodal mean particle diameters (20 and 17 microns average particle size) [0066].  
Regarding claim 19, Sotowa discloses a lithium secondary battery of claim 1 [0001-0003].  
Regarding claim 20, Sotowa discloses a battery module comprising the positive electrode of claim 1 [0001-0003].   

Claims 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sotowa et al. in view of Kim as applied to claim 1 above, and further in view of Kim et al. (KR 1020150016852, machine translation, hereinafter referred to as Kim ‘852).
The teachings of Sotowa and Kim as discussed above are herein incorporated.
Regarding claims 7, 9 and 12, Sotowa is silent towards the dispersant being included in an amount of 1 part by weight to 50 parts by weight with respect to 100 parts by weight of the carbon nanotubes comprising a hydrogenated nitrile butadiene-based rubber with a hydrogenated conjugated diene-derived structural unit in an amount of 20 wt% to 80 wt% with respect to a total weight of the rubber.  
Kim ‘852 teaches a method for creating a carbon nanotube dispersion where a nitrile rubber including a repeating unit of a hydrogenated nitrile butadiene rubber is between 10 to 50% by weight [0038] with hydrogenated conjugated diene-derived structure (see annotated Chemical Formula I) [0040-0041] in an amount between 20 to 80 wt% with respect to the total weight of the rubber (Calculated based on the recognized molecular weight of butadiene {54 g/mol} and nitrile {41g/mol} and assuming m=n) [0040-0048] to serve as a stabilizer for uniformly dispersing and maintaining the carbon nanotube in solution [0040].

    PNG
    media_image1.png
    230
    845
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a nitrile rubber including a repeating unit of a hydrogenated nitrile butadiene rubber in the dispersant of Sotowa and Kim because Kim ‘852 recognizes such a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sotowa et al. in view of Kim as applied to claim 1 above, and further in view of Kim et al. (US 2015/0162598, hereinafter referred to as Kim ‘598).
The teachings Sotowa and Kim as discussed above are herein incorporated.
Regarding claim 17, Sotowa and Kim do not explicitly discloses the positive electrode of claim 1, wherein the positive electrode active material comprises a mixture of a first positive electrode active material having a mean particle diameter (D50) of 2µm to 10µm and a second positive electrode active material having a mean particle diameter (D50) exceeding 10µm and equal to or less than 30µm.  
	Kim ‘598 teaches a cathode active material that includes a lithium cobalt based oxide having an average diameter of 16 to 25 microns and a lithium nickel based oxide having an average diameter of 2 to 4 microns [0017-0018] providing a bimodal form [0009] for the active material to provide the benefits of increased battery capacity and high temperature storage characteristics [0009].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a bimodal distribution with the size ranges for the mixed active materials of Sotowa and Kim because Kim ‘598 recognizes that a bimodal distribution of the cathode active materials allows for the benefit of increased battery capacity and high temperature storage characteristics.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The prior art fails to recognize the relationship between the explicitly recited amount of 3 mg/kg or less of Fe, Ni, and/or Mo with significantly enhanced battery characteristics and is based on mere hindsight, and
(b) The declaration filed by the Applicant provides additional data which supports Applicants arguments for the criticality of the recited amount of Fe, Ni, or Mo.

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection above, Kim recognizes graphitization metal catalysts that help the carbon components in the carbonaceous material bind to each other include metals such as Fe, Ni, and Mo [0068-0071]. Absent evidence of the criticality of the specified endpoint for the amounts of Fe, Ni, and/or Mo, the arguments to vary such a catalyst material to provide sufficient binding would be readily obvious to a skilled artisan and is reasonable in establishing such a correlation based on the teachings of Kim. Applicant’s specification does not provide evidentiary support for the enhanced battery characteristics, nor is the prior art required to recognize the same exact benefit. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971),
(b) The evidence as provided within the declaration is directed towards a sweep voltammetry measurement for Comparative example 3 with respect to Example 1.  Both examples were presented within Table 2 of the originally filed specification.  As noted by the Applicant, the comparative example 3 sample includes a combination of 500 mg/kg of Fe and 260 mg/kg of Ni for a total amount of 760 mg/kg.  A review of such evidence can potentially conclude that there In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727